Case 20-12836-JTD     Doc 6-3   Filed 11/08/20   Page 1 of 5




                         Exhibit C

                    Unreported Opinions
Case
Case 10-12915-BLS
     20-12836-JTD   Doc 152
                        6-3 Filed
                            Filed 11/08/20
                                  10/12/10 Page
                                           Page 21 of
                                                   of 54
Case
Case 10-12915-BLS
     20-12836-JTD   Doc 152
                        6-3 Filed
                            Filed 11/08/20
                                  10/12/10 Page
                                           Page 32 of
                                                   of 54
Case
Case 10-12915-BLS
     20-12836-JTD   Doc 152
                        6-3 Filed
                            Filed 11/08/20
                                  10/12/10 Page
                                           Page 43 of
                                                   of 54
Case
Case 10-12915-BLS
     20-12836-JTD   Doc 152
                        6-3 Filed
                            Filed 11/08/20
                                  10/12/10 Page
                                           Page 54 of
                                                   of 54
